Name: The Schengen acquis - Decision of the Executive Committee of 21 April 1998 on C.SIS with 15/18 connections (SCH/Com-ex (98) 11)
 Type: Decision
 Subject Matter: information and information processing;  free movement of capital;  Europe
 Date Published: 2000-09-22

 Avis juridique important|41998D0011The Schengen acquis - Decision of the Executive Committee of 21 April 1998 on C.SIS with 15/18 connections (SCH/Com-ex (98) 11) Official Journal L 239 , 22/09/2000 P. 0452 - 0452DECISION OF THE EXECUTIVE COMMITTEEof 21 April 1998on C.SIS with 15/18 connections(SCH/Com-ex (98) 11)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article (92)3 of the abovementioned Convention,Having regard to the Decision of the Executive Committee on the revision and extension of the C.SIS (SCH/Com-ex (97) 24),Having regard to the opinions of the technical groups, approved by the Central Group at its meeting on 30 March 1998,HAS DECIDED AS FOLLOWS:The revised C.SIS shall provide eighteen connections - fifteen connections for the Signatory States and three reserve technical connections.Brussels, 21 April 1998.The ChairmanJ. Vande Lanotte